Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 16 July 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                      16 July 1782
                  
                  The french corps having staid at Williamsburgh, untill the first of July, without any plan of campaign being received from France, and none of the officers who had been sent to take his majesty’s orders being returned, and the time fit for the operations being so much advanced, it has been necessary to put the french corps in motion, having beforehand consulted the conjectures and the greatest appearances of probability.
                  All the intelligences which The Chevalier de La Luzerne has received from different points announcing the arrival of the naval forces, both from the West indies and from France, to the Northward, it is towards that part that the Count de Rochambeau has in consequence marched the french corps as far as Baltimore, at the head of Chesapeak Bay, where  t’will arrive about the end of July.
                  In that position, it will be much better placed to wait for the orders of his court, and more in measure of concern to all the operations that can result from these orders, and it will pass the time of the great heats and of the Sicknesses in a more healthy climate.
                  If against all appearances no definitive plan was arrived on the first of September, the Count de Rochambeau is of opinion that the most suitable measure would be, jointly with his Excellency General Washington to approach near to Newyork, that we might keep it in awe during the Months of September and October and hinder it as much as it will be in our power from detatching Land forces to the West indies after the hurricane months.
                  
               